Citation Nr: 0811332	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  04-19 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for retropatellar pain 
syndrome of the right knee.

2.  Entitlement to service connection for tension headaches.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The veteran had active duty service from February 1992 to 
October 1996 and from March 1997 to March 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal originally from an October 2002 rating 
decision of a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Within a year of that decision, a May 
2003 rating decision was also issued by the RO on the same 
issues.  This matter was previously before the Board in 
August 2007, when several issues on appeal were resolved with 
final decisions, but the two issues remaining on appeal were 
remanded for additional development.

The Board also notes that the veteran's May 2004 substantive 
appeal submission contained the veteran's request for an 
opportunity to testify at a Travel Board hearing.  The 
veteran was scheduled to testify at a May 2007 Travel Board 
hearing and was notified of this in an April 2007 letter; 
however, the veteran failed to report for the hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2007, the Board remanded the two issues remaining 
on appeal to afford the veteran an opportunity for new VA 
examinations addressing critical medical questions in these 
matters.  As discussed in more detail below, the Board found 
that the evidence of record showed pertinent treatment during 
service, pertinent treatment shortly following service, and 
indications of possibly pertinent current diagnoses.  The 
Board also noted that new pertinent medical evidence had been 
added to the record subsequent to the most recent VA 
examination report of record.

In accordance with the August 2007 Board remand's 
instructions, the RO took appropriate steps to schedule the 
veteran for the new VA examinations in September 2007, and 
the veteran failed to report for the examinations.  An 
additional opportunity was afforded to the veteran in 
November 2007 and she again failed to report.  In January 
2008, the veteran submitted a letter credibly explaining that 
she was unable to report for any additional VA examinations 
as she faced substantial difficulty making herself available 
for, or obtaining transportation to, such examinations.

Although it appears that additional VA medical examination of 
the veteran is not possible, the Board believes that there 
remains highly significant medical evidence in the claims 
folder raising medical questions which require competent 
medical opinions to resolve.  As discussed below, both issues 
on appeal involve medical questions which may be meaningfully 
addressed by a medical expert informed by a review of the 
claims folder, regardless of whether the veteran personally 
reports for an examination.  Thus, after some consideration, 
the Board believes that a remand to obtain the lacking 
medical opinions is the most reasonable action at this time 
to ensure fair consideration of the veteran's claims on 
appeal.

Entitlement to service connection for retropatellar pain 
syndrome of the right knee

The April 2003 VA examination report shows a diagnosis of 
right knee retropatellar pain syndrome.  In its August 2007 
remand, the Board observed that the April 2003 VA examiner 
did not offer an etiology opinion regarding the likelihood 
that this diagnosis was a chronic disability causally related 
to the veteran's service.  The Board further observed that 
the there is evidence of right knee symptoms during the 
veteran's service, including November 1993 and December 1993 
consultations regarding right knee pain and a right knee 
injury.  Moreover, there is evidence of right knee treatment 
in private medical records following service; the private 
medical records showing post-service right knee treatment 
were not of record and not available for review at the time 
of the April 2003 VA examination.  A July 2001 private 
treatment note shows that the veteran was concerned about 
right knee symptoms including swelling. One of the May 2002 
private treatment notes shows that meniscal crepitus was 
detected in the veteran's right knee at that time.  A 
November 2002 private report shows a diagnosis of "mild 
right knee edema with crepitus probable patellofemoral 
dysfunction."

The Board believes that obtaining a medical etiology opinion 
is of critical importance for this issue, regardless of 
whether the veteran is willing to report for a new VA 
examination.  An appropriate medical opinion based upon 
review of the expanded record would be essential to 
completing proper appellate review of this matter.  In light 
of the evidence of record indicating a right knee injury 
during service, treatment for a right knee injury shortly 
following discharge, and a current diagnosed right knee 
disability, the Board believes that a remand for an etiology 
opinion is necessary to afford the veteran proper 
consideration with regard to this appeal issue.

Entitlement to service connection for tension headaches

The April 2003 VA examination report shows a finding of 
intact cranial nerves with a diagnosis of "tension 
headaches."  In its August 2007 remand, the Board observed 
that the April 2003 VA examiner did not clearly discuss 
whether this diagnosis pertains to a chronic pathology or a 
propensity for acute attacks.  Furthermore, the April 2003 VA 
examination report does not offer an etiology opinion 
regarding the likelihood that this diagnosis is causally 
related to the veteran's service.  The Board further observes 
that there is evidence of documented headache complaints 
during the veteran's service, including in January 1993, in 
September 1993, in November 1993, in April 1995, and in 
February 2000. Moreover, there is evidence regarding headache 
symptoms and a medical assessment of migraine headaches in 
private medical records following service, including in May 
2001, May 2002, November 2002, and December 2002; the medical 
assessment of "probable migraine" is documented in the 
November 2002 report.

The Board believes that obtaining a medical etiology opinion 
is of critical importance for this issue, regardless of 
whether the veteran is willing to report for a new VA 
examination.  An appropriate medical opinion based upon 
review of the evidence of the record would be essential to 
completing proper appellate review of this matter.  In light 
of the evidence of record indicating a pattern of headache 
treatment during service, treatment for headache problems 
shortly following discharge, and suggestions of a pertinent 
post-service diagnosis, the Board believes that a remand for 
an etiology opinion is necessary to afford the veteran proper 
consideration with regard to this appeal issue.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran's claims folder should be 
forwarded to an appropriate VA medical 
examiner for review in developing a 
medical opinion as to the nature and 
etiology of her claimed right knee 
disability.  After reviewing the claims 
file, the specialist should respond to the 
following:

a)  Please clearly identify all 
diagnoses of current, chronic 
disability for the right knee shown in 
the evidence of record.

b) Is it at least as likely as not (a 
50% or higher degree of probability) 
that the veteran currently suffers from 
any chronic right knee disability that 
was caused by or aggravated by the 
veteran's active duty service?

c)  In answering the above, please 
address the medical records indicating 
right knee treatment during service 
(November 1993 and December 1993) and 
following service (July 2001, May 2002, 
November 2002, and April 2003).

2.  The veteran's claims folder should be 
forwarded to an appropriate VA medical 
examiner for review in developing a 
medical opinion as to the etiology of her 
claimed headaches.  After reviewing the 
claims file, the specialist should respond 
to the following:

a) Please clearly identify all 
diagnoses of current, chronic disease 
manifesting in headache symptoms which 
can be identified from the medical 
evidence of record.

b) Is it at least as likely as not (a 
50% or higher degree of probability) 
that the veteran currently suffers from 
a chronic headache pathology that was 
caused by or permanently aggravated by 
the veteran's active duty service?

c)  In answering the above, please 
address the medical records indicating 
headache symptoms during service 
(January 1993, September 1993, November 
1993, April 1995, and February 2000) 
and following service (May 2001, May 
2002, November 2002, December 2002, and 
April 2003).

3.  After completion of the above and any 
additional development deemed necessary by 
the RO, the RO should review and 
readjudicate the issues remaining on 
appeal.  If any of the claims remain 
denied, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



